 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 RICKIE HILL,                                             Case No.: 3:20-cv-00120-GMN-WGC

 4           Plaintiff,                                                 Minute Order

 5 v.                                                                  Re: ECF No. 1-2

 6 DOUGLAS R. RANDS, et al.,

 7           Defendants.

 8

 9 PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

10 DEPUTY CLERK: KAREN WALKER                             REPORTER: NONE APPEARING

11 COUNSEL FOR PLAINTIFF(S): NONE APPEARING

12 COUNSEL FOR DEFENDANT(S): NONE APPEARING

13 MINUTE ORDER IN CHAMBERS:

14          Plaintiff, who is an inmate incarcerated within the Nevada Department of

15 Corrections (NDOC), filed an application to proceed in forma pauperis and pro se civil rights

16 complaint pursuant to 42 U.S.C. § 1983 on February 21, 2020. (ECF Nos. 1, 1-1.) These documents

17 were accompanied by a motion for the defendants to answer the complaint within 21 days.

18 (ECF No. 1-2.)

19         As Plaintiff is well aware, his complaint must be screened under 28 U.S.C. § 1915(e)(2)(A),

20 (B)(i)-(iii) and 28 U.S.C. § 1915A. Both require the court to review and identify any cognizable

21 claims or dismiss the complaint, or any portion of it, that is frivolous or malicious, fails to state a

22 claim upon which relief may be granted, or seeks relief against a defendant who is immune from

23 such relief. Service is not accomplished, if at all, until after the screening takes place. Plaintiff's
 1 complaint is currently in line for screening. The defendants need not respond to the complaint until

 2 after it has been screened and service has been accepted if any claims are allowed to proceed.

 3 Therefore, Plaintiff's motion requiring a response to the complaint within 21 days (ECF No. 1-2)

 4 is DENIED. The Clerk shall electronically SERVE a copy of this Order on the Office of the

 5 Attorney General of the State of Nevada, by adding to the Attorney General of the State of Nevada

 6 to the docket sheet. This does not indicate acceptance of service.

 7         IT IS SO ORDERED.

 8         Dated: February 24, 2020.

 9

10                                               DEBRA K. KEMPI, CLERK

11                                               By: __________/s/_______________
                                                         Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
